Citation Nr: 1042687	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-37 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran's active service includes periods from November 1966 
to December 1970, and from October 1986 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May and August 2006 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi.

In a December 2006 statement, the Veteran's representative raised 
the issue of entitlement to service connection for urinary 
incontinence.  This matter has not been developed for appellate 
review and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran is service-connected for multiple sclerosis and 
associated weakness of the right upper extremity, weakness of the 
left and right lower extremity, and major depressive disorder, 
with a combined disability evaluation of 70 percent.  

2.  The Board resolves reasonable doubt in the Veteran's favor by 
finding that his service-connected disabilities, particularly 
multiple sclerosis and associated weakness of the right upper 
extremity and left and right lower extremity, result in the need 
of the regular aid and attendance of another person.

3.  The Veteran has permanent and total service-connected 
disability due to the loss of use of both lower extremities, such 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.






CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on the 
need for regular aid and attendance have been met.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2010).

2.  The criteria for specially adapted housing have been met.  38 
U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809, 
3.809a (2010).

3.  The appeal for entitlement to a special home adaptation grant 
is moot, for the reason that a special home adaptation grant 
under 38 U.S.C.A. § 2101(b) is available only where a claimant is 
not eligible for the more substantial benefit of specially 
adapted housing under 38 U.S.C.A. § 2101(a).  See 38 U.S.C.A. § 
2101(b) (West 2002); 38 C.F.R. § 3,809a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  As the Board is granting the benefits sought on 
appeal, a discussion of VA's duties to notify and assist is not 
necessary.

Special Monthly Compensation 

SMC is payable to a Veteran for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less, or being permanently bedridden or 
so helpless as a result of service-connected disability that he 
or she is in need of the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability requires 
aid (this does not include adjustment of appliances that persons 
without any such disability would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is 
permissible.  Particular personal functions which the Veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that he is so helpless as to need regular aid and 
attendance, not that there is a constant need.  38 C.F.R. § 
3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical 
to infer, however, a threshold requirement that "at least one of 
the enumerated factors be present."  Turco, 9 Vet. App. at 224.  
"Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant remain 
in bed.  The fact that a claimant has voluntarily taken to bed or 
that a doctor has prescribed rest in bed for a greater or lesser 
part of the day to promote convalescence or cure is insufficient.  
38 C.F.R. § 3.352(a).

To establish entitlement to SMC based on housebound status under 
38 U.S.C.A. 
§ 1114(s), the evidence must show that a Veteran has a single 
service-connected disability evaluated as 100 percent disabling 
and an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate and 
distinct from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or, 
the Veteran has a single service-connected disability evaluated 
as 100 percent disabling and due solely to service-connected 
disability or disabilities, the Veteran is permanently and 
substantially confined to his or her immediate premises.  38 
C.F.R. § 3.350(i).   In this case, the Veteran does not have any 
service-connected disabilities evaluated as 100 percent 
disabling.  As such, the preponderance of the evidence is against 
the claim for SMC on the basis of being housebound.

Private treatment records reflect that the Veteran was provided 
with a motorized wheelchair in 2005 as a result of increased 
difficulty with ambulation and frequent falls, symptoms which 
were attributed to his multiple sclerosis and which his 
physician's believed presented safety concerns.  A November 2005 
letter from one of these physicians indicates that the Veteran 
"has extreme weakness of his extremities and has very limited 
capabilities with mobility without help such as wheelchair, 
etc."  The letter also indicates that the Veteran required 
assistance in daily routine activities.

The Veteran underwent a VA aid and attendance or housebound 
examination in March 2006, at which time his claims folder and 
medical records were reviewed.  The examiner noted that the 
Veteran was not permanently bedridden, but that he did not drive, 
did not usually leave the house, and that his wife drove him to 
the grocery and other stores.  The examiner indicated that the 
Veteran was not blind, and that he was capable of managing his 
benefit payments.  The Veteran reported urinary urgency, but 
denied bowel or bladder incontinence at the time.  It was also 
reported that the Veteran could ambulate at least 20 to 30 feet 
with the help of a cane, and that there was some extent of poor 
balance.  Significantly, physical examination revealed that the 
Veteran could ambulate, with a tendency to fall.  The examiner 
indicated that the Veteran could perform self-care such as 
feeding, toileting, shaving, and bathing, and that he could 
protect himself from the hazards/dangers of daily living.  

The report of a contemporaneous VA neurological examination 
reflects that the Veteran reporting falling daily, in no 
particular direction and for no particular reason.  The Veteran 
also reported urinary incontinence - that he would get the urge 
and have to urinate right then.  It was noted that the Veteran 
used a cane around the house, and rode a wheelchair elsewhere.  
On physical examination, the Veteran could arise with some 
difficulty and could climb onto the examination table with 
support.  It was noted that while he could stand independently, 
his stance was 
wide-based and he appeared unsteady even at rest.  

Based on the foregoing evidence, the Board concludes that the 
Veteran is in need of regular aid and attendance due to his 
service-connected multiple sclerosis and associated disabilities, 
such that an award of this SMC is warranted.  The Board 
acknowledges that the evidence indicates that the Veteran is 
capable of functioning independently in several aspects.  
However, the evidence also reflects that the Veteran is prone to 
frequent falls, which the Board finds limits his capacity to 
protect himself from the hazards/dangers of his daily 
environment, despite a VA examiner's conclusion otherwise.  
Further, although perhaps not optimally reflected by his March 
2006 VA examinations, private treatment records indicate that the 
Veteran requires significant assistance from his wife with at 
least some daily activities, which seems reasonable given his 
well-documented tendency to fall.  Because the aid and attendance 
benefit is paid at a higher rate than the housebound benefit, the 
claim for housebound benefits is rendered moot, and no further 
analysis is required.

Specially Adapted Housing/Special Home Adaption Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) The 
loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (B) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (C) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(D) The loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.  38 C.F.R. § 
3.809.

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

The Veteran's service-connected disabilities consist of multiple 
sclerosis, evaluated at 30 percent, weakness of the right upper 
extremity, evaluated at 20 percent, weakness of the left and 
right lower extremity, each evaluated at 20 percent, and major 
depressive disorder, evaluated at 10 percent.  The combined 
disability rating is 70 percent.  

In the instant case, the Board finds that the Veteran meets the 
specified criteria for issuance of a certificate of eligibility 
for assistance in acquiring specially adapted housing.  
Specifically, the evidence demonstrates that the Veteran's 
service-connected weakness of the lower extremities rises to the 
level of loss of use of both lower extremities.

As described previously, the evidence reflects that as a result 
of his 
service-connected weakness in the left and right lower 
extremities, the Veteran relies almost exclusively on either a 
wheelchair or crutches for ambulation.  Although he has 
demonstrated an ability to walk at least 20 to 30 feet, this is 
only with the use of a cane.  The Veteran's poor balance and 
tendency to fall is 
well-documented.  Given the foregoing, the Board finds that the 
evidence is sufficient to show that the Veteran has permanent and 
total service-connected disability due to the loss or loss of use 
of both lower extremities which so affect the functions of 
balance or propulsion as to preclude locomotion without the aid 
of braces, crutches, canes or a wheelchair.  All statutory and 
regulatory criteria for eligibility for specially adapted housing 
have been met.  Accordingly, entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) is established.

In light of the grant of entitlement to specially adapted 
housing, the claim for a special home adaptation grant under 38 
U.S.C.A. § 2101(b) is rendered moot as this benefit is available 
only if a Veteran is not entitled to the more substantial benefit 
of specially adapted housing under 38 U.S.C.A. § 2101(a).




ORDER

Special monthly compensation based on the need for regular aid 
and attendance is granted.

Entitlement to specially adapted housing is granted.

The issue of entitlement to a special home adaptation grant is 
moot; the appeal as to this issue is therefore dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


